Citation Nr: 1528987	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-02 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post total left knee replacement.

2.  Entitlement to a rating in excess of 10 percent for right knee sprain prior to December 18, 2012.

3.  Entitlement to a rating in excess of 30 percent for status post total right knee replacement on or after February 1, 2014.

4.  Entitlement to a compensable rating for multiple surgical scars of the left knee, to include whether the reduction of the disability rating from 10 percent to noncompensable effective April 1, 2011, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to July 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In an October 2013 rating decision, the RO assigned a temporary total evaluation for total right knee arthroplasty from December 18, 2012 to January 31, 2014, and a 30 percent rating from February 1, 2014.  The Board has recharacterized the issues on appeal accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

In a May 2015 written statement, the Veteran indicated that he wished to withdraw the issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a May 2015 written statement, the Veteran stated that he wished to withdraw the issues on appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


